Title: To John Adams from Jean de Neufville & Fils, with a Draft Contract for a Loan, 22 January 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam the 22d. January 1781

May it please Yoúr Excellency that we now lay before her the papers she hath charged us with to prepare for a Loan, we shall have the honoúr to undertake for and in behalf of the United States of North America; we have discused the Same on the Advice of Some people accústomed to regulate money matters, on which they have been corrected by a Lawÿer, we should be verry happy if yoúr Excellency would be so Kind as to honoúr ús with her remarks, there on, for they Should not be only Satisfactory on one Side. And when we come further to consult other Lenders there may be some few remarcks to be made on expressions or otherwise, being we think and are in hopes this may do very weal.
The last periode of the Ratification and aprobation of Congress of this loan is taken from the Contents of Yoúr Excellencys power; there is another piece it seems reqúired to be filled úp in the blanck Space, where it is mentioned this should be also Annexed to the Original Obligation, here it means a single attest of Yoúr Excellencys powers by Some publicq Minister which would at all events be very easy to be procúred.
Further we flatter oúr Selfs that Yoúr Excellency will be intirely Satisfied with the publicq terms containd in this plan, and as to the private, for Comissions allowances &ca. as Yoúr Excy. hinted to ús her terms would be generoús, we have no doúbt to agree with them, as we never were únreasonable, and always devoted to do every thing which could be agreable to yoúr Excellency and to Congress.
We múst begg leave for some Deficiency in the English of this plan, it is a translation from the Dutch, and where forms and laws are not the Same, the verball translations múst sound Strange in any other Language; this however we thought to be reqúired in a transaction of this natúre which is to serve for the Dutch.
With the most perfect Regard and Esteem we have the honoúr to be Honoúrd Sir, Yoúr Excellencys most devoted & most obedient húmble Servant

John de Neufville & Son

